                                                                                                                              Case 2:20-cv-01565-RFB-VCF Document 11 Filed 11/17/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                          7 Attorneys for Defendant,
                                                                                                                            Goldman Sachs & Co., LLC
                                                                                                                          8
                                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                     FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                             RICK A. ERDMANN;                       CASE NO. 2:20-cv-01565-RFB-VCF
                                                                                                                         11
                                                                                                                                                Plaintiff,
                                                                                                                         12                                          (THIRD) STIPULATION AND ORDER
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                             v.                                      TO EXTEND TIME FOR GOLDMAN
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                             GOLDMAN SACHS & CO., LLC;               SACHS & CO., LLC TO RESPOND TO
                                                                                                                         14                                          PLAINTIFF’S COMPLAINT
                                                                                                                                                Defendant.
                                                                                                                         15

                                                                                                                         16
                                                                                                                                     The response of Defendant Goldman Sachs & Co., LLC (“Goldman”) to Plaintiff
                                                                                                                         17
                                                                                                                              Rick A. Erdmann’s complaint is currently due November 19, 2020. Goldman has
                                                                                                                         18
                                                                                                                              requested, and Plaintiff has agreed, that Goldman has up to and including December
                                                                                                                         19
                                                                                                                              10, 2020 to respond to Plaintiff’s complaint, to provide time for Goldman to review
                                                                                                                         20
                                                                                                                              Plaintiff’s account and continue the parties’ discussions about potential resolution.
                                                                                                                         21

                                                                                                                         22
                                                                                                                                                          [Continued on following page.]
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #40712972 v1
                                                                                                                              Case 2:20-cv-01565-RFB-VCF Document 11 Filed 11/17/20 Page 2 of 2



                                                                                                                         1            This is the third request for an extension, and it is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3    Dated: November 17, 2020
                                                                                                                         4     BALLARD SPAHR LLP                             KRIEGER LAW GROUP, LLC
                                                                                                                         5
                                                                                                                               By: /s/ Joel E. Tasca                         By: Shawn Miller
                                                                                                                         6     Joel E. Tasca                                 David Krieger
                                                                                                                               Nevada Bar No. 14124                          Nevada Bar No. 9086
                                                                                                                         7     Emil S. Kim                                   Shawn Miller
                                                                                                                               Nevada Bar No. 14894                          Nevada Bar No. 7825
                                                                                                                         8     1980 Festival Plaza Drive, Suite 900          2850 W. Horizon Ridge Parkway
                                                                                                                               Las Vegas, Nevada 89135                       Suite 200
                                                                                                                         9                                                   Henderson, Nevada 89052
                                                                                                                               Attorneys for Defendant
                                                                                                                         10    Goldman Sachs & Co., LLC                      Attorneys for Plaintiff
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17                                           ORDER

                                                                                                                         18          IT IS SO ORDERED:

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                                         22                                                        11-17-2020
                                                                                                                                                                      DATED:
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #40712972 v1
